Title: Friday the 11th of August 1780
From: Adams, John Quincy
To: 


       This morning we got up and breakfasted. After breakfast Pappa went to the premiere bible to see those American Gentlemen. While he was gone a French Gentleman whose name is Duneville came to our lodgings but not finding my Pappa he went away but soon after came back again with Commodore Gillon. They both Gave their address’s and went away. At about 12 o clock Pappa got back with my brother Charles who had been with him. We all three dined at Mr. Duneville’s house with Mr. Appleton Mr. Bradford and some other Americans. After dinner we went to the Stat house. There are a great number of paintings in there. There are also a Great number of the armours of some Dutch Admirals. We went on the top of the State-House and had a fine Prospect of the sea and the whole city and the ships which are in this Harbour. We came down from the top of the Stat house to the bottom which is 195 steps. Mr. Dunevilles son came home with us. After we had got home Commodore Gillon sent Pappa word not to trouble himself about a lodging for he had found one out and that he would send Pappa the Price of them soon.
       I cannot take here a description of this town. It would be too long but I will take it upon some other paper.
      